DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16-19, 23, and 31-32, the claim limitations “at least about 175 degrees Celsius,” “at least about 220 degrees Celsius,” and “at least about 115 degrees Celsius,” are indefinite because the term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the limitation “about” will include values ±10% of the claimed temperature. Therefore, claims 20-22, 24-30, and 33 are rejected for their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rogan (US 2020/0281254).
Regarding claim 18, Rogan discloses a consumable (“an aerosol-generating article”) for an inhaler having a heater system (“an aerosol-generating device having a heating element”), the consumable (32; see Fig. 1-5b) comprising:
a tobacco portion (34; see Fig. 2; “a rod of aerosol-generating substrate”) made from a tobacco substrate and an aerosol-forming substance such as glycerin or propylene glycol (para. 33); and
a tipping paper (48; “outer wrapper”) wrapped around at least a portion of the tobacco portion (see Fig. 2-4d) and provided with indicia (68; Fig. 3a-5a; “thermal indicator”) located on the outer surface of the tipping paper or a plug wrap (para. 49; see Fig. 4a-5a), the indicia comprising:
a thermochromic ink (paras. 16, 55-56; “a thermochromic material”) which irreversibly becomes transparent (“undergo a visual change”) after having been exposed to a temperature exceeding the temperature threshold (“when a temperature at said portion of the thermochromic material exceeds a threshold temperature”), the indicia is configured to be altered after it has been exposed to temperatures above the temperature threshold (para. 50; see Fig. 4b; “such that 
	Regarding the claim limitation “wherein the threshold temperature is at least about 220 degrees Celsius,” since the instant claim and specification do not describe the range encompassed by the term “about,” the Examiner has interpreted “about” to include ±10% of the claimed temperature range (see 112(b) rejection above). “[A]t least about 220 degrees Celsius” is interpreted to include a range of 198-242°C. Therefore, Rogan’s disclosed range of 60-200°C overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 16, 19, 22-24, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rogan (US 2020/0281254) in view of Gindrat (US 2014/0166032).
Regarding claims 16, 19, 23, 31-32, Rogan discloses a consumable (“an aerosol-generating article”) for an inhaler having a heater system (“an aerosol-generating device having a heating element”), the consumable (32; see Fig. 1-5b) comprising:
a tobacco portion (34; see Fig. 2; “a rod of aerosol-generating substrate”) made from a tobacco substrate and an aerosol-forming substance such as glycerin or propylene glycol (para. 33); and
a tipping paper (48; “outer wrapper”) wrapped around at least a portion of the tobacco portion (see Fig. 2-4d) and provided with indicia (68; Fig. 3a-5a; “thermal indicator”) located on the outer surface of the tipping paper or a plug wrap (para. 49; see Fig. 4a-5a) either along the rigified portion (58; paras. 49, 58; “downstream of the rod of aerosol-generating substrate”), the indicia comprising:
a thermochromic ink (paras. 16, 55-56; “a thermochromic material”) which irreversibly becomes transparent (“undergo a visual change”) after having been exposed to a temperature exceeding the temperature threshold (“when a temperature at said portion of the thermochromic material exceeds a threshold temperature”) (para. 16), the indicia is configured to be altered after it has been exposed to temperatures above the temperature threshold (para. 50; see Fig. 4b; “such that the outer wrapper provides a visual indication that a temperature at the thermal 
	Regarding the claim limitations “wherein the threshold temperature is at least about 175 °C,” and “wherein the threshold temperature is at least about 115°C” Rogan’s disclosed range of 60-200°C overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
	Regarding the claim limitation “wherein the threshold temperature is at least about 220 degrees Celsius,” since the instant claim and specification do not describe the range encompassed by the term “about,” the Examiner has interpreted “about” to include ±10% of the claimed temperature range (see 112b rejection above). “[A]t least about 220 degrees Celsius” is interpreted to include a range of 198-242°C. Therefore, Rogan’s disclosed range of 60-200°C overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
	However, Rogan is does not explicitly teach the aerosol-forming material having the aerosol former content of between 5 percent and 30 percent on a dry weight basis. Specifically, Rogan does not disclose how much of the glycerin and propylene glycol is used in the tobacco portion.
	Gindrat teaches a rod for use in a smoking article (abstract) comprising a sheet of homogenized tobacco material including one or more aerosol-formers in an amount between 5% and 30% by weight on a dry basis (para. 16), wherein the rods may be used as an aerosol-generating substrate in an electrically heated aerosol-generating system (para. 49), and suitable aerosol-formers include glycerine (para. 77).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol-forming substance of Rogan to be between 5-30% dry weight basis of the tobacco portion as in Gindrat because using aerosol-formers in a tobacco substrate the range of 5-30% dry weight basis is well known in the art. “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Regarding claim 22, modified Rogan discloses the indicia (68) including the thermochromic ink which irreversibly becomes transparent after having been exposed to a temperature exceeding the 

Regarding claim 24, modified Rogan discloses the indicia comprises a thermochromic ink which irreversibly becomes transparent (para. 16). 

Regarding claim 26, modified Rogan discloses the thermochromic ink has the capability to change color or become transparent (para. 55). 

Regarding claim 27, modified Rogan discloses the indicia has readable indicia such as a written message stating “used” (para. 51; see Fig. 4b; “warning messages”).

Regarding claim 28, modified Rogan discloses that the indicia may be printed on the tipping paper (paras. 18-19 and 49; “temperature indicator sensor paper whereby thermochromic material is integral to the temperature indicating sensor paper”).

Regarding claim 29, modified Rogan discloses a thermochromic ink (para. 16) printed on a surface of the tipping paper (paras. 18-19 and 49; see Fig. 4a-c). 

Regarding claim 30, modified Rogan further discloses a mouthpiece portion (44; “mouthpiece”) disposed downstream of the tobacco portion (see Figs. 2-3c), a spacer portion (52; “support element” immediately downstream of the tobacco portion (see Figs. 2-3c), and a rigidified portion (58; “aerosol-cooling element;” the aerosol cools as the aerosol travels downstream of the heating element 24) disposed between the spacer portion and the mouthpiece portion (see Fig. 2; para. 42). 
Regarding claim 33, modified Rogan discloses the consumable (32) and further discloses the inhaler (2; “an aerosol-generating device”) configured to receive consumables (para. 33), the inhaler including a heating system (24; “a heater element”) to evaporate aerosol-forming substances of the consumable (paras. 35; “configured to heat a rod of aerosol-generating material”),
wherein a control unit (16) ensures that the heating system stays within a desired range, such as between 200 and 450°C (para. 38; “configured to be controlled to operate below a maximum operating temperature” of 450°C), 
wherein indicia (68; “thermal indicator”) has information configured to authenticate the consumable such then when the consumable has been exposed to temperature exceeding the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sprinkel (US 5154192) as evidenced by Gindrat (US 2014/0166032).
Regarding claim 17, Sprinkel discloses a non-combustion smoking article (abstract; “an aerosol generating article”) for heating by electrical or chemical means (col. 1, ll. 15-16) comprising:
a tobacco or flavor source disposed within the smoking article which release flavored aerosol (10; see Fig. 1-3; col. 1, ll. 19-20; col. 2, ll. 20-22; “rod of aerosol-generating substrate”); and
a cigarette wrapper (col. 3, l. 25; “an outer wrapper”), and a thermal indicator (16) is printed on the cigarette wrapper (col. 3, ll. 23-28) on the outer surface of the smoking article (Col. 2; ll. 44-53; “outer surface of the wrapper”), the thermal indicator comprising: 
a substance that reacts chemically at a predetermined temperature to cause a visible color change (Col. 1, ll. 50-52; “a thermochromic material…configured to undergo a visual change when the temperature…exceeds a threshold temperature) such that the indicators have changed color (see Fig. 2-3; col. 2, ll. 8-13; “such that the outer wrapper provides a visual indication that a temperature at the thermal indicator has exceeded the threshold temperature”), the substance can be ascorbic acid, which will cause a substantially dark brown color indication when heated to approximately 180-200°C (col. 4, ll. 7-16) (“a threshold temperature of at least about 175°C”),
	wherein the thermal indicators are printed along the longitudinal length of the smoking articles and can be in the form of lines or letters, or in any variety of patterns (col. 2, ll. 49-53).
Regarding the claim limitation “for an aerosol-generating device having a heating element” this limitation has been considered, and construed as an intended use of an article that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte 
Regarding the claim limitation “wherein the outer wrapper is wrapped around at least a portion of the rod of aerosol-forming,” it is well known in the art that cigarette wrapper is wrapped around a tobacco or flavor source. For example, Gindrat evidences the fact that a rod for use in a smoking article including a gathered sheet of homogenized tobacco material is circumscribed by a wrapper (abstract). 
However, Sprinkel does not explicitly teach wherein the thermal indicator overlies at least 5 mm2 of an external surface area of the rod of aerosol-generating substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proportion of overlap between the thermal indicators and the tobacco or flavor source since such a modification involves the mere change in the relative dimensions of the components. “Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). See MPEP 2144.04(IV)(A).

Claims 16, 20-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sprinkel (US 5154192) in view of Gindrat (US 2014/0166032). 
Regarding claim 16, Sprinkel discloses a non-combustion smoking article (abstract; “an aerosol generating article”) comprising:
a flavor source disposed within the smoking article which release flavored aerosol (10; see Fig. 1-3; col. 2, ll. 20-22; “rod of aerosol-generating substrate”); and
a cigarette wrapper (col. 3, l. 25; “an outer wrapper”), and a thermal indicator (16) is printed on the cigarette wrapper (col. 3, ll. 23-28) on the outer surface of the smoking article (Col. 2; ll. 44-53; “outer surface of the wrapper”), the thermal indicator comprising: 

Regarding the claim limitation “for an aerosol-generating device having a heating element” this limitation has been considered, and construed as an intended use of an article that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the non-combustion smoking article of Spinkel is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding the claim limitation “wherein the outer wrapper is wrapped around at least a portion of the rod of aerosol-forming,” it is well known in the art that a cigarette wrapper is wrapped around the flavor source. For example, Gindrat evidences the fact that a rod for use in a smoking article including a gathered sheet of homogenized tobacco material is circumscribed by a wrapper (abstract). 
However, Sprinkel is silent as to the rod of aerosol-generating substrate formed from an aerosol-forming material having an aerosol former content of between 5-30 dry weight basis.
Gindrat teaches a rod for use in a smoking article (abstract) comprising a sheet of homogenized tobacco material including one or more aerosol-formers in an amount between 5% and 30% by weight on a dry basis (para. 16), wherein the rods may be used as an aerosol-generating substrate in an electrically heated aerosol-generating system (para. 49) or carbon-based heated articles (para. 48), and suitable aerosol-formers include glycerine (para. 77).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flavor source which releases flavored aerosol of Sprinkel to In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
Regarding claims 20-21 and 25, modified Sprinkel does not explicitly disclose wherein the thermal indicator overlies at least 5 mm2 of an external surface area of the rod of aerosol-generating substrate;  wherein the thermal indicator extends longitudinally along at least 50 % of a total length of the rod of aerosol-generating substrate; or wherein the thermal indicator extends along at least 20% a total length of the aerosol-generating article. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proportion of overlap between the thermal indicators and the tobacco or flavor source since such a modification involves the mere change in the relative dimensions of the components. “Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). See MPEP 2144.04(IV)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712